                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION

 PATRICIA HARRIS,                                 Civil Action No. 5:20-cv-137-KDB-
                                                  DCK
                                 Plaintiff,

               vs.

 C. R. BARD, INC. AND BARD
 PERIPHERAL VASCULAR, INC.,

                             Defendants.

                     ORDER GRANTING EXTENSION OF STAY

       Before this Court is the parties’ Joint Notice of Settlement and request to extend

stay for ninety (90) days to finalize global settlement. (Doc. No. 36). Having considered

the request, and good cause having been shown, the court finds that it should be and is

hereby GRANTED.

       Accordingly, it is ORDERED that all discovery and pretrial deadlines will be

stayed for 90 days for the parties to finalize their settlement agreement. Within 90 days of

this Order, the parties shall file their dismissal documents.

      SO ORDERED.

                                Signed: February 17, 2021




      Case 5:20-cv-00137-KDB-DSC Document 37 Filed 02/17/21 Page 1 of 1
